Citation Nr: 1706794	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for degenerative joint and disc disease of the lumbar spine (low back disability), previously evaluated as L4-5, L5-S1 intervertebral disc syndrome (IVDS) with radiculopathy.

2. Entitlement to a separate compensable evaluation prior to June 10, 2014, and in excess of 10 percent thereafter, for right lower extremity radiculopathy.

3. Entitlement to a separate compensable evaluation for left lower extremity radiculopathy.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross

ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Veteran's claims file is now in the jurisdiction of the Baltimore, Maryland RO.

In its January 2006 rating decision, the RO denied the Veteran's claim for an evaluation higher than 10 percent for his low back disability-then labeled as L4-5, L5-S1 IVDS.  However, in a September 2007 rating decision, the RO increased the Veteran's evaluation for L4-5, L5-S1 IVDS to 40 percent disabling, effective June 20, 2005-the date of claim.  

Thereafter, in a November 2009 Supplemental Statement of the Case, the RO granted service connection for bilateral lower extremity radiculopathy associated with service-connected L4-5, L5-S1 IVDS.  But, the RO found that the bilateral lower extremity radiculopathy did not warrant a separate, compensable disability rating.

In August 2012, the Board remanded the case in order for the Veteran to be afforded a new VA examination regarding his L4-5, L5-S1 IVDS with radiculopathy.  Additionally, the Board directed the RO to develop and adjudicate a claim for a TDIU as it found that such a claim had reasonably been raised by the record.

Subsequently, in a March 2015 rating decision, the RO reclassified the Veteran's low back disability as degenerative joint and disc disease.  The RO then (1) denied the Veteran's claim for an evaluation higher than 40 percent for his low back disability; (2) granted a separate compensable rating for only right lower extremity radiculopathy, evaluated as 10 percent disabling, effective June 10, 2014; and (3) denied the inferred claim for a TDIU.  Thereafter, in a March 2016 Supplemental Statement of the Case, the RO again denied an evaluation higher than 40 percent for a low back disability.  The case has now returned to the Board for appellate review.

The Veteran originally requested a hearing at the Board's Central Office in Washington, D.C. in his January 2010 substantive appeal; however, in a May 2012 statement from his representative, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. 
§ 20.704(e).


FINDINGS OF FACT

1. The Veteran's low back disability has not caused unfavorable ankylosis of either the entire thoracolumbar spine or the entire spine, and has not caused incapacitating episodes having a total duration of at least 6 weeks during the past 12 months over the course of the appeal.

2. From August 16, 2007 to June 10, 2014, symptoms of right lower extremity radiculopathy associated with the Veteran's low back disability most nearly approximate mild incomplete paralysis of the sciatic nerve.

3. Since June 10, 2014, symptoms of right lower extremity radiculopathy associated with the Veteran's low back disability have not approximated moderate or moderately severe incomplete paralysis of the sciatic nerve.

4. Since August 16, 2007, symptoms of left lower extremity radiculopathy associated with the Veteran's low back disability most nearly approximate mild incomplete paralysis of the sciatic nerve.


5. The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in excess of 40 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2016).

2. Since August 16, 2007, the criteria for separate ratings of 10 percent, but no higher, for left and right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, DC 8520, DC 8720 (2016).

3. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, compliant VCAA notice letter was sent to the Veteran in November 2005.  

VA also fulfilled its duty to assist the Veteran by acquiring all obtainable relevant evidence in support of the Veteran's claim and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted records and written statements in support of his claim. The service personnel and treatment records have been associated with the claims file, as well as pertinent VA treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  

Additionally, the Board finds that the actions requested in the August 2012 Board remand have been undertaken.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Specifically, in September 2012, the agency of original jurisdiction (AOJ) sent the Veteran and his representative a new VCAA letter notifying the Veteran of the information and evidence necessary to substantiate a claim of entitlement to a TDIU.  Next, the RO provided the Veteran with an opportunity to identify all providers who treated his low back disability and obtained updated VA treatment records dated since September 2008.  

Lastly, the Veteran was afforded two new VA examinations regarding his low back disability in July 2013 and December 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.

Accordingly, for the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time.

Entitlement to an Evaluation in Excess of 40 percent for a Low Back Disability

The Veteran is seeking a higher rating for his service-connected low back disability.  Currently, the Veteran is in receipt of a 40 percent disabling rating, effective June 20, 2005-the date of claim.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the Court of Appeals for Veterans Claims (Court) held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Presently, the Veteran's low back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5243, applicable to degenerative arthritis of the spine and IVDS.  Pursuant to 38 C.F.R. § 4.71a, disabilities assigned Diagnostic Codes 5242 or 5243 may be rated either under the general rating formula for diseases and injuries of the spine (general rating formula) or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

In the instant case, under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 60 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  

Note 5 to the general rating formula defines unfavorable ankylosis as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spinal column is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Note 5 to the general rating formula also clarifies that "[f]ixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis." (emphasis added)

Comparatively, under the formula for rating IVDS, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

As formulized in a December 2007 statement, the Veteran contends that the current symptoms of his low back disability warrant a 100 percent evaluation.  However, after careful review of the record, the Board finds that the preponderance of the evidence is against an evaluation greater than 40 percent for the Veteran's low back disability.  Accordingly, the claim will be denied.

As an initial matter, the Board recognizes that, in some circumstances, it must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  But, this this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis or incapacitating episodes.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

As stated previously, the Veteran was most recently afforded two VA examinations regarding his low back disability in July 2013 and December 2014.  During the July 2013 VA examination, the examiner diagnosed the Veteran with degenerative joint and disc disease of the lumbar spine.  The Veteran displayed forward flexion of the thoracolumbar spine to 30 degrees both before and after repetitive use testing, with pain demonstrated at 0 degrees.  He had left and right lateral rotation to 30 degrees, and limited lateral flexion.  Although the examiner did not comment upon the existence of ankylosis, the examiner did state that the Veteran had functional loss due to pain, localized tenderness, guarding, and resultant bilateral hip and ankle tenderness.  The examiner did not record any loss of muscle strength, muscle atrophy, or any incapacitating episodes.

Comparatively, during the December 2014 VA examination, the Veteran described continuous lower back pain, with severe pain during flare-ups that occur three times a week for about two to three hours during each occurrence.  The Veteran stated that during flare-ups, he cannot bend forward, walk more than one city block, and cannot sit for longer than one hour.  During range of motion testing, the Veteran displayed forward flexion of the thoracolumbar spine to 50 degrees with pain.  The examiner diagnosed the Veteran with degenerative joint and disc disease of the lumbar spine and IVDS, but without any incapacitating episodes within the past 12 months.  Lastly, the examiner stated there was no spinal ankylosis present.

From the disability picture created by the July 2013 and December 2014 VA examinations, the Veteran's low back disability most approximates the criteria for a 40 percent disability evaluation under the general rating formula.  This conclusion is also supported by the other evidence of record.

Specifically, in a September 2009 VA treatment record, the clinician diagnosed the Veteran with chronic lower back pain.  The Veteran displayed forward flexion of the thoracolumbar spine to 30 degrees with pain.  No ankylosis or incapacitating episodes were noted.  Likewise, in a May 2008 VA treatment record, the clinician stated that the Veteran's rheumatoid arthritis severely affected the Veteran's ankles, thereby exacerbating the Veteran's low back pain.  Again, the clinician was silent as to any displayed ankylosis or reported incapacitating episodes. 

Stated simply, in its totality, the competent, credible medical evidence of record is absent a finding that the Veteran suffers from either (1) incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, (2) unfavorable ankylosis of the entire thoracolumbar spine, or (3) unfavorable ankylosis of the entire spine-criteria necessary for a 60 percent rating formula for rating IVDS or a 50 percent or 100 percent rating under the general rating formula.  Thus, the Veteran's claim for an evaluation in excess of 40 percent for his low back disability must be denied.  38 C.F.R. § 4.71a, DC 5242-5243 (2016).

In making this conclusion, the Board is cognizant of lay statements received in May 2012 from T.D., B.S., and J.T. and lay statements received in June 2008 from Z.J. and P.J. regarding their observations of the Veteran and the effect the low back disability had on the Veteran's day-to-day activities.  As laypersons, the Veteran's friends are competent to report on things they observe.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  But, notably, all of the lay statements are absent of any descriptions of unfavorable ankylosis or significant, extended incapacitating episodes contemplated by the general rating formula and the formula for rating IVDS.  

In light of the above, a rating in excess of 40 percent for the Veteran's low back disability is not warranted.  The Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014).

Although the Board finds that a rating in excess of 40 percent is not warranted by the applicable rating criteria, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court has set out a three-part test, based on 38 C.F.R. § 3.321(b)(1), for determining whether a claimant is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the applicable rating criteria adequately contemplate the manifestations of the Veteran's low back disability.  Specifically, as recorded during the December 2014 VA examination, the Veteran primarily described symptoms of constant pain, stiffness, decreased ability to ambulate, tenderness, and inability to stand or sit for long periods of time.  Although these symptoms are not specifically referenced in the general rating formula, the general rating formula indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria contemplates all of the symptoms indicated by the Veteran even though they are not specifically listed.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  The rating criteria are therefore adequate to evaluate the Veteran's condition, and referral for consideration of an extraschedular rating is not warranted.

Radiculopathy Claims

Presently, the Veteran is in receipt of a 10 percent rating for right lower extremity radiculopathy associated with his low back disability, effective June 10, 2014, pursuant to Diagnostic Code 8520.  Note 1 to the general rating formula for diseases and injuries of the spine provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  

38 C.F.R. §§ 4.123, 4.124-the appropriate regulations discussing neuritis and neuralgia-further address the mechanisms to evaluate radiculopathy.  38 C.F.R. § 4.123 states that neuritis is to be rated on the same scale provided for injury of the nerve involved, "with a maximum equal to severe, incomplete, paralysis." Likewise, 38 C.F.R. § 4.124 states that neuralgia is to be rated on the same scale as the identifying nerve, "with a maximum equal to moderate incomplete paralysis."  

In this case, the Board finds that the diagnostic code most approximating the Veteran's condition is Diagnostic Code 8520, paralysis of the sciatic nerve.  The rating criteria for paralysis of the sciatic nerve are located under 38 C.F.R. § 4.124a, DC 8520.  Regarding neuralgia under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis and a 20 percent evaluation is assigned for moderate or severe incomplete paralysis.  See id.  

In this case, the evidence reflects that the Veteran's right and left lower extremity symptoms best approximate mild incomplete paralysis of the sciatic nerve, warranting separate 10 percent ratings under DC 8520, effective August 16, 2007.  Additionally, the evidence does not show that the Veteran's symptoms regarding his right lower extremity warrant a rating higher than 10 percent since June 10, 2014. 

VA treatment records and VA examination reports demonstrate that, for the majority of the term on appeal, the Veteran complained of pain and other complications affecting both of his lower extremities as a result of his low back disability.  Specifically, during an August 2007 VA examination, the Veteran complained of back pain and right leg weakness.  Upon examination, while the examiner did not find any loss of sensory function, loss of muscle strength, or muscle atrophy, the Veteran displayed mildly weak motor function impairment in both of his legs.  The examiner diagnosed the Veteran with "breakaway weakness" bilaterally caused by the Veteran's back pain.

During a September 2009 VA examination, the Veteran complained of constant sharp, knife-like lower back pain that radiated bilaterally.  The examiner recorded a history of shooting, burning pain radiating from the Veteran's lower back bilaterally to his anterior thighs.  The examiner then diagnosed the Veteran with chronic low back pain and bilateral lumbar radiculopathy secondary to retrolisthesis of L5.

Similarly, in a January 2010 VA treatment record, the clinician stated that the Veteran had degenerative IVDS with lumbar radiculopathy.  The clinician explained that the Veteran's low back disability caused intermittent pain that radiated down the Veteran's thighs.

Comparatively, during the previously-mentioned December 2014 VA examination, the examiner stated that the Veteran had radiculopathy of only the Veteran's right lower extremity as demonstrated by mild paresthesias and dyesthesias, and mild numbness.  The Veteran's radiculopathy involved the sciatic nerve of the right side.  The examiner opined that the radiculopathy was of mild severity and was caused by the progression of service-connected degenerative joint and disc disease of the lumbar spine.

After considering the entirety of the Veteran's disability picture throughout the entire appeal period, the Board finds that the Veteran's symptoms best approximate mild incomplete paralysis of the sciatic nerve, warranting separate 10 percent ratings for each lower extremity under DC 8720.  In making this determination, the Board acknowledges that the July 2013 VA examiner opined that the Veteran did not have active radiculopathy symptoms.  However, the Board finds that the July 2013 VA examination less probative as it is inconsistent with the other overwhelming evidence of record.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Ratings higher than 10 percent are not warranted because the evidence of record does not reflect that the symptoms more nearly approximated moderate or severe incomplete paralysis of the sciatic nerve.  Specifically regarding the Veteran's left lower extremity, there were no objective manifestations such as loss of muscle strength, muscle atrophy, decreased reflexes, or decreased sensation.  Likewise, although the Veteran's right lower extremity displayed the objective manifestations of paresthesias, dyesthesias, and numbness; these symptoms were mild in nature.  Accordingly, a rating higher than 10 percent is not warranted for the both lower extremities at any point during the claim period.  The benefit of the doubt rule is not applicable in this instance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The effective date for the award of 10 percent ratings for right and left lower extremity radiculopathy is August 16, 2007-the date of the August 2007 VA examination.  Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, August 16, 2007 is the earliest date in the record demonstrating that the Veteran's back disability is manifested by bilateral mild incomplete paralysis of the sciatic nerve.  See DeLisio v. Shinseki, 25 Vet. App. 45, 58 (2011); Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

TDIU

As stated previously, in its August 2012 remand, the Board directed the RO to develop and adjudicate a claim for a TDIU as it found that such a claim had reasonably been raised by the record.  Now, after review, the Board finds that the evidence is at least in equipoise with respect to the issue of whether the Veteran may secure and follow substantially gainful employment due to the effects of his service-connected PTSD disabilities.  Therefore, entitlement to a TDIU will be granted. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

However, VA may not take into account the individual Veteran's age or any impairment caused by nonservice-connected disabilities in determining whether TDIU is warranted.  See 38 C.F.R. §§ 3.341(a), 4.16(a), 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Under certain circumstances, multiple disabilities may be considered as the sole 60 percent or 40 percent disability.  Id.  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment-defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person, or on a facts found basis (e.g., when employment is in a protected environment such as a family business or sheltered workshop)-shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for the following disabilities: low back disability (rated as 50 percent disabling); chronic sinusitis (rated as 50 percent disabling); right lower extremity radiculopathy (rated as 10 percent disabling); left lower extremity radiculopathy (rated as 10 percent disabling); and chronic rhinitis (rated as noncompensable).  Presently, the Veteran's combined schedular rating is 80 percent.  See 38 C.F.R. §§ 4.25, 4.26.  The Veteran's prior combined schedular rating was 70 percent, effective February 15, 2012.     

Regarding the Veteran's education, training, and occupational history, the record reflects that he is a high school graduate and, after service, he worked approximately 15 years for the United States Postal Service moving packages from delivery trucks 

In an August 2007 VA examination, the Veteran stated that he worked full-time as a forklift operator for the Postal Service and that he lost about 1 week during the past 12 months due to back pain.  The examiner stated that the Veteran's back condition significantly affected the Veteran's occupation because it caused decreased strength, lower extremity pain, and resulted in problems with lifting and carrying.  As a result, the Veteran had increased absenteeism and was assigned different work duties.

In a June 2008 letter, the Veteran's supervisor P.J. stated that the Veteran began working with the Postal Service since July 1997 and was currently employed as a mailhandler equipment operator.  P.J. stated that the Veteran had exhausted all of his leave for the entire year and, as of April 2008, every absence had been charged as leave without pay due to his low back disability.  P. J. then stated that the Veteran's position required him to operate a forklift, tow motor, and pallet jack; but, the Veteran could no longer operate the tow motor and pallet jack because they required the Veteran to stand continuously and his ability to operate the forklift had been compromised because he could not lift 70 pounds or routinely operate its foot pedals.  P.J. concluded that the Veteran needed the assistance of another employee to complete his tasks, could not complete his assigned duties on time due to multiple breaks, and, as the Veteran's supervisor, noted a decline in his performance.

Although the Veteran's work performance had declined, the Veteran remained employed by the Postal Service until May 24, 2010, as relayed in a January 2011 VA treatment record.

Moving to a December 2014 VA examination, the examiner opined that the Veteran's low back disability impacted the Veteran's ability to work.  The examiner stated that the Veteran had been retired due to rheumatoid arthritis since 2010 and that the low back disability's functional impact as it restricted bending, ambulating, and sitting during flare-ups.

Although the above evidence indicates that the Veteran stopped working due to his low back disability, the Board acknowledges that the record contains evidence to the contrary.  Specifically, during a July 2013 VA examination, the examiner opined that, despite his limited movement due to lower back pain, the Veteran could still secure substantially gainful employment in an office setting. 

Likewise, in a March 2014 VA treatment record, the Veteran stated that he retired due to rheumatoid arthritis and the clinician discussed the effects of that non-service connected disorder's effects on his left ankle.  

Lastly, in a November 2015 VA treatment record, the Veteran stated that he was now working part-time at a law firm.  However, the Veteran did not elaborate as to the conditions and duties of his part-time work. Thus, the Board finds, in light of the Veteran's prior education, training, and occupational history and a five-year gap of unemployment, that the Veteran has been engaged in no more than marginal employment since May 2010.  38 C.F.R. § 4.16(a).   

Additionally, regarding the evidence of retirement due to rheumatoid arthritis, the record is unclear as to whether the effects of the Veteran's rheumatoid arthritis are separable from the Veteran's low back disability.  When it is not possible to separate the effects of a service-connected disorder and a nonservice connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Applying this principle, the Board will attribute all effects from both disabilities to the Veteran's low back disability. 

In short, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's low back disability precluded him from obtaining and maintaining substantially gainful employment.  Resolving all doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b). 


ORDER

An evaluation in excess of 40 percent for a low back disability is denied.

A separate compensable rating of 10 percent, but no higher, for right and left lower extremity radiculopathy associated with the low back disability is granted, effective August 16, 2007.

An evaluation in excess of 10 percent for right lower extremity radiculopathy associated with the low back disability from June 10, 2014 is denied.

Entitlement to a TDIU is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


